MORRISON, Judge.
The primary offense is driving while intoxicated, with counts charging prior convictions for the purpose of enhancing the punishment; the punishment, 2 years in jail and a fine of $1,000.
The witnesses for the State testified that an automobile driven by appellant, while on his left-hand side of the road, collided with an automobile containing some high school boys, causing injuries to them and to appellant. They further testified that appellant was intoxicated.
The appellant and his witnesses testified that he was not intoxicated.
The jury resolved this issue of fact, and we find the evidence sufficient to support their verdict.
No bills of exception appear in the record, and the proceedings appear regular; the judgment of the trial court is affirmed.